          Case 2:20-cv-01539-AJS Document 85 Filed 02/23/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF PENNSYLVANIA


 BLAIR DOUGLASS,

                       Plaintiff,                         Lead Case No. 2:20-cv-01539-AJS

        v.

 MASTERBUILT MANUFACTURING, LLC,

                       Defendant.


 BLAIR DOUGLASS,

                       Plaintiff,                         Member Case No. 2:20-cv-01721-AJS

        v.

 HELIX SLEEP, INC.,

                       Defendant.


                                    NOTICE OF SETTLEMENT

       PLEASE TAKE NOTICE that Plaintiff Blair Douglass and Defendant Helix Sleep, Inc.

have reached an agreement in principle that will resolve the claims alleged in the member case,

Douglass v. Helix Sleep, Inc., Member Case No. 2:20-cv-01721-AJS. Plaintiff anticipates filing a

Notice of Dismissal With Prejudice within thirty (30) days of this notice.


                                                   Respectfully Submitted,


 Dated: February 23, 2021                         /s/ Kevin W. Tucker
                                                  Kevin W. Tucker (He/Him/His)
                                                  Pa. No. 312144
                                                  Kevin J. Abramowicz
                                                  Pa. No. 320659
                                                  EAST END TRIAL GROUP LLC
Case 2:20-cv-01539-AJS Document 85 Filed 02/23/21 Page 2 of 3




                               6901 Lynn Way, Suite 215
                               Pittsburgh, PA 15208
                               Tel. (412) 877-5220
                               ktucker@eastendtrialgroup.com
                               kabramowicz@eastendtrialgroup.com
          Case 2:20-cv-01539-AJS Document 85 Filed 02/23/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on this day, February 23, 2021, a true and correct copy of the

foregoing Notice of Settlement was filed on the Court’s CM/ECF system and will be served

upon all counsel of record.

                                             Respectfully Submitted,

 Dated: February 23, 2021                         /s/ Kevin W. Tucker
                                                  Kevin W. Tucker (He/Him/His)
                                                  Pa. No. 312144
                                                  EAST END TRIAL GROUP LLC
                                                  6901 Lynn Way, Suite 215
                                                  Pittsburgh, PA 15208
                                                  Tel. (412) 877-5220
                                                  ktucker@eastendtrialgroup.com
